Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019  Page 1 of 9 D.
                                                              FILED BY            C.

                                                                                            SEF 2h 2219
                                                                                                ANGELA E.NOBLE
                                                                         .-        .. - .   .   çLERK U.
                                                                                                       S.D1ST.(lT.
                           UN ITED STAT ES D ISTR IC T CO UR T                ze
                                                                                                s.D.oFFLA'
                                                                                                         .--MIAMI
                           SO U TH ERN D ISTR ICT O F FLO RID A

                               C ase N                *                                          S
                                              .
                                                C.j1 56 )
                                                  .                                                  LOUIS
                                          18U.S.C.j1956(a)(1)(B)(i)
                                          18U.S.C.j2
                                          18U.S.C.j982(a)(1)


 U N ITED STAT ES O F AM ER IC A

 VS.


 JUANA M IRTA QUINTERO and
 Y UD EL G O NZA LEZ ,

                             D efendants.
                                                          /

                                          IN D IC TM EN T

        The Grand Jury chargesthat:

                                 G ENE R AL A LLEG A TIO N S

        Ata1ltim esm aterialto thisIndictm ent'
                                              .

               A 11 Selwices 24/7 Inc.w as a Florida corporation that purported to do business at

 10020 SW 331.d Street,M iam i,Florida.

               Defendant YU D EL G O N ZA LE Z, a resident of M iam i-D ade County, was the

 incorporator,director,and registered agentofA llServices 24/7 lnc.

               DefendantJUANA M IRTA QUINTERO wasaresidentofM iami-Dade County.
 QUINTERO isthemotherofYUDEL G ONZALEZ.
               Golden H om e H ea1th C are,lnc.w asaFloridacorporation thatdid businessasahom e

 health agency in M iam i-D ade County, Florida. Golden H om e H ealth Care, lnc.w as issued a
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 2 of 9




 providernum ber by M edicare,allow ing it to subm it claim s forhom e health services to M edicare

 forreim bursem ent.

                                            CO U N T 1
                           C onspiracy to C om m itM oney Laundering
                                      (18U.S.C.j 1956(h))
               The GeneralA llegations section ofthislndictm entisre-alleged and incorporated by

 reference asthough fully setforth herein.

               From atleastasearly asin oraround A pril2013,and continuing through in oraround

 January 2015, in M iam i-Dade County, in the Southern District of Florida, and elsew here,the

 defendants,

                               JUANA M IRTA QUINTERO and
                                     YU D EL G O N ZALE Z,

 didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
 conspire,confederate,and agreew ith each otherand others,know n and unknow n to the Grand Jul'y,

 to know ingly conduct a tinancial transaction affecting interstate com m erce, w hich financial

 transaction involved the proceedsofspecified unlaw fulactivity,ltnow ing thatthe property involved

 in thefinancialtransaction represented theproceedsofsom eform ofunlaw fulactivity,and know ing

 thatsuch transaction w as designed,in w hole orin part,to concealand disguise the nature,location,

 source,ow nership,and controlofthe proceeds of specified unlaw fulactivity,in violation ofTitle

 18,UnitedStatesCode,Section 1956(a)(1)(B)(i).
               Itisfurtheralleged thatthe specified unlaw fulactivity isconspiracy to com m ithealth

 care fraud,in violation ofTitle 18,United StatesCode,Section 1349,
                                                                  .health care fraud,in violation

 of Title 18,United States Code,Section 1347,
                                            .w ire fraud,in violation of Title 18,U nited States

 Code,Section 1343,
                  .and conspiracy to pay and receive health care kickbacks,in violation ofTitle
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 3 of 9




     18,United States Code,Section 371.

             AllinviolationofTitlel8,UnitedStatesCode,Section 1956(h).
                                                                         C O U NT S 2-10
                                                                       M oney Laundering
                                                                  (18U.S.C.1956(a)(1)(B)(i))
                                        The G eneralA llegations section ofthislndictm entisre-alleged and incom orated by

 reference as though fully setforth herein.

                                        O n oraboutthe dates setforth asto each countbelow ,in M iam i-D ade County,in the

     Southelm D istrictofFlorida,and elsew here,the defendants,

                                                             JUANA M IRTA QUINTERO and
                                                                      YU D EL G O N ZA LEZ,

 did know ingly conductand attem ptto conducta financialtransaction affecting interstate com m erce,

 which financialtransaction involved the proceeds of specitied unlaw fulactivity,know ing thatthe

 property involved in the financialtransaction represented the proceeds of som e form ofunlaw ful

 activity,and know ing thatthe transaction w asdesigned,in w hole and in part,to concealand disguise

 the nature,location,source,ow nership,and controlofthe proceeds ofspecitied unlaw fulactivity,

 as setforth below :
 '
             ''
         )                 nà
                           .
                              tk        uOX*
                                           lwk
                                            u-zèax .(         . .                           .              .     ,
                       . y1
                          j!P*
             '              ,                  :F
     c'                    ..            .
                                             y, . y,.
                                                    ,(
                                                     ..
                                                      jrx ppk:oyjm aje                          g .     .
                                                                                                        y
       ouni, .                      batspt .,ky,
                               ,,, ,.          ' , k.              -- - .                   Fipancial'tkàpsaction
                                                                                                       .

       ,.
                  .'
                       ,
                               rpknkaciion t
                               ,
                               .    r        .
                                                  '
                                                  ,
                                                        '
                                                             ,! . .'
                                                              u             .               -
                                                                                                      ' y         .p
                  . .      (..E'.                       j'    . ?..                             .'    .'            '.     .
                                                                                N egotiation ofcheck no.1277,draw n on G olden
                                   10/06/2014                 $7,530            HomeHealth Care,lnc.'sbank accountending in
                                                                                0569 and m ade payable to AllServices 24/7 lnc.

                                                                                N egotiation ofcheck no.1469,draw n on G olden
                                   11/10/2014                 $8,240            HomeHealth Care,lnc.'sbank accountending in
                                                                                0569 and m ade payable to AllServices24/7 lnc.




                                                                                3
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 4 of 9




         Ahproxim>tè                                                     .
  Coùnt ':èt'D àte ùtE      .   Apprdximate                   FinancialTrànsaètiop
          't          ,
                                  àiqunt
            ransacfjppt
                                                 N egotiation ofcheck no.1539,draw n on G olden
             11/17/2014           $8,190         Hom eHealth Care,lnc.'sbankaccountendingin
                                                 0569 and m ade payable to A llServices24/7 lnc.

                                                 Negotiation ofcheck no.1564,drawn on Golden
             11/24/2014           $7,950         Hom eHealth Care,lnc.'sbankaccountending in
                                                 0569 and m ade payable to A llServices 24/7 lnc.

                                                 N egotiation ofcheck no.1671,draw n on G olden
     6       12/01/2014           $8,075         HomeHea1th Care,lnc.'sbankaccountending in
                                                 0569 and m ade payable to A llServices 24/7 lnc.

                                                 N egotiation ofcheck no.1613,draw n on G olden
             12/08/2014           $8,170         HomeHealth Care,lnc.'sbarlk accountending in
                                                 0569 and m ade payable to A llServices24/7 lnc.

                                                 N egotiation ofcheck no.1705,draw n on G olden
             12/15/2014           $7,890         HomeHealth Care,Inc.'sbankaccountending in
                                                 0569 and m ade payable to A l1Serdces24/7 Inc.

                                                 N egotiation ofcheck no.l878,draw n on G olden
     9       12/29/2014           $8,160         HomeHealth Care,Inc.'sbank accountending in
                                                 0569 and m ade payable to A l1Services24/7 lnc.

                                                 N egotiation ofcheck no.2005,draw n on G olden
    10       01/12/2015           $8,210         HomeHealth Care,lnc.'sbank accountending in
                                                 0569 and m ade payable to A l1Selwices24/7 Inc.



               Itisfurtheralleged thatthe specified unlaw fulactivity isconspiracy to com m ithealth

 care fraud,in violation ofTitle 18,U nited States Code,Section 1349,
                                                                    .health care fraud,in violation

 of Title 18,United States Code,Section 1347.
                                            ,w ire fraud,in violation of Title 18,U nited States

 Code,Section 1343.
                  ,and conspiracy to pay and receive health care kickbacks,in violation ofTitle
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 5 of 9




 18,U nited StatesCode,Section 371.

        lnviolationofTitlel8,UnitedStatesCode,Sections1956(a)(l)(B)(i)and2.
                                          FO R FEITU R E
                                      (18U.S.C.j982(a)(1))
                The allegations contained in this lndictm ent are re-alleged and incorporated by

 reference asthough fully setfol'th herein forthe purpose ofalleging forfeiture to the U nited States

 ofcertain property in w hich any ofthe defendantshave an interest.

                U pon conviction of a violation of Title 18,U nited States Code, Section 1956, as

 alleged in thislndictm ent,the defendantso convicted shallforfeitto the U nited Statesany property,

 realorpersonal,involved in such offense,and any property traceable to such property,pursuantto

 Title18,UnitedStatesCode,Section982(a)(1).
                The property subject to forfeiture includes, but is not limited to,a sum of
 approximately $1,347,388 in United States currency,which representsthe totalamountoffunds
 involved in the violationsof Title 18,U nited States Code,Section 1956 alleged in this lndictm ent

 andwhich maybesoughtasaforfeituremoneyjudgment.
        4.      Ifany ofthepropel'ty subjectto forfeiture,asaresultofany actoromission ofa
 defendant:

                       catm otbe located upon the exercise ofdue diligence'
                                                                          ,

                b.     hasbeen transferred orsold to,or deposited w ith,a third party;

                       hasbeenplacedbeyondthejurisdictionofthecourt;
                       hasbeen substantially dim inished in value;or
                       hasbeen com m ingled w ith otherproperty w hich cannotbe divided w ithout
                       difficulty,

 the United States shallbe entitled to the forfeiture of substitute propel'ty under the provisions of

 Title21,United StatesCode,Section853(p).
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 6 of 9




         AllpursuanttoTitle 18,United StatesCode,Section 982(a)(1),andtheproceduressetfol'th
 in Title 21,U nited States Code, Section 853, as incom orated by Title 18,U nited States Code,

 Section982(b).



                                                         A & UIBI#L
                                                         F REPERSON
     l                  O r
 A RIA N A FA JA RD O OR SH AN
 UN ITED STA TES ATTO RN EY
 SOU TH ERN D ISTRICT O F FLOR ID A


 A LLAN M ED IN A
 D EPUTY CH IEF
 CRIM IN A L D IV ISIO N ,FRAU D SECTION
 U.S.DEPARTM ENT OFJUSTICE


 A LEX AN D ER THO R PO GO ZELSKI
 TRIA L A TTO RN EY
 CRIM IN A L D IV ISIO N ,FR AU D SECTION
 u .s.D EPAR TM EN T o paJu srrlcE
     Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 7 of 9
                               UNITED STATES DISTRICT CO URT
                                               SO UTH ERN DISTRICT O F FLORIDA

UNITED STATES O F AM ERICA                                  CASE NO.
    V.
JUANA MIRTA QUINTERO and                                    CERTIFICATE OF TRIA L ATTO RNEY*
YUDEL GONZALEZ,
                                                            Superseding CaseInformation:
                                 Defendants.     /

CourtDivisiol!:(selectOne)
'                                                           New defendantts)           Yes
'   7     M iam !             Key W est                     N um berofnew defendants
          FTL                 W PB         FTP              Totalnum berofcounts

                    lhave carefully considered the allegationsofthe indictment,thenumberofdefendants,thenumberof
                    probablewitnessesandthelegalcomplexitiesoftheIndictment/lnformation attachedhereto.
          2.        lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                    Courtin setting theircalendars and scheduling crim inaltrials underthe mandate ofthe Speedy Trial
                    Act,Title28 U.S.C.Section3161.
                    Interpreter:      (YesorNo)       Yes
                    Listlanguageand/ordialect         Spanish
          4.        Thiscasewilltake 2-3 daysforthe partiesto tl'
                                                                y.
          5.        Please check appropriatecategory andtype ofoffense listedbelow:
                    (Checkonlyone)

          I         0 to 5 days                  ?'                Petty
          11        6to 10 days                                    M inor
          IIl       11to 20 days                                   M isdem.
          IV        21to 60 days                                   Felony              ?'
          V         61daysandover
         6.         Hasthiscasepreviouslybeen tiledinthisDistrictCourt?           (YesorNo)     No
           lfyes:Judge                                      CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeentiledinthismatter?              (YesorNo)      N0
           lfyes:M agistrateCaseNo.
           Related miscellaneousnumbers:
          Defendantts)infederalcustodyasof
          Defendantts)instatecustodyasof
          Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo)                 No
                    Doesthiscaseoriginate from a matterpending in theCentralRegion ofthe U.S.Attorney'sOftice
                    priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                  Yes          No d
          8.        Doesthiscaseoriginatefrom am atterpending in theNorthern Region U.S. Attorney'sOffice
                    priortoAugust8,2014 (M ag.JudgeShaniek Maynard)?               Yes          No ?'



                                                                   ALEXANDE P GOZ LSKI
                                                                   DOJTRIAL ATT RNEY
                                                                   COURT ID NO.A552549
    ApenaltySheetts)attached                                                                            REV 8/13/20l8
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 8 of 9



                           U N ITED STA TE S D IST RIC T C O U RT
                           SO U TH ERN D ISTR ICT O F FLO R IDA


                                     PENA LTY SH E ET

 Defendant'sNam e:                JUANA M IRTA QVINTERQ

 Case N o:

 Count#:

   Conspiracy to Com m itM onev Launderin:

   Title 18.United StatesCodepSection l956(h)

 SrM ax Penaltv: Twentv (20)years'imprisonment

 Counts#: 2 - l0

    M oney Laundering

   Title 18.United StatesCodesSedion 1956(a)(1)(Bj(ij

 *M ax Penaltv:    Twenty (20)vears'im prisonm entasto each count

 Count#:




 *M ax Penalty'
              .

 Count#:




 *M ax Penaltv:

 *Refers only to possible term ofincarceration,does not include possible fines, restitution,
 specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:19-cr-20624-AHS Document 3 Entered on FLSD Docket 09/25/2019 Page 9 of 9



                          U NITED STA TES DISTR ICT C O UR T
                          SO U TH ER N DISTR IC T O F FLO RID A


                                    PEN A LTY SH EET

 D efendant'sN am e:                Y U DEL G O N ZA LE Z

 C ase N o:

 Count#:

   Conspiracy to Com m itM oney Laundering

   Title 18.United StatesCode.Section l956(h)

 *M ax Penaltv: Twentv (20)vears'imprisonm ent

 Counts#: 2 - 10

   M oney Launderinc

   Title 18.United StatesCode.Section 1956(a)(1)(B)(i)

 *M ax Penaltv:    Twentv (20)years'imprisonmentasto each count

 Count#'
       .




 *M ax Penaltv:

 Count#'
       .




 *M ax Penaltv:

 *Refers only to possible term ofincarceration,does notinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
